United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 29, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 04-41257
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee,

     v.

ONOFRE GUERRA, JR.

                     Defendant - Appellant


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 1:04-CV-21
                      USDC No. 1:77-CR-177
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Onofre Guerra, Jr., federal prisoner # 02826-043, pleaded

guilty to misprision of a felony in violation of 18 U.S.C. § 4,

and in September 1977 he received a three-year suspended sentence

with probation for five years.    He was discharged from probation

in August 1981.   Guerra seeks to challenge the legality of his

1977 conviction and sentence by way of the writ of coram nobis,

pursuant to the All Writs Act, 28 U.S.C. 1651(a), because that

conviction was used to enhance his current 20-year sentence

imposed in 1995 for conspiracy to possess with intent to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No.
                                -2-

distribute marajuana and money laundering.    Guerra seeks a

certificate of appealability (COA) to appeal the district court’s

dismissal of his petition.

     Guerra contends that the district court erred by denying him

coram nobis relief without addressing his constitutional claims.

He asserts that his guilty plea to misprision was involuntary

because he was not advised of the benefits he could have received

under the Youth Corrections Act, former 18 U.S.C. § 5010.      Guerra

argues that his misprision conviction constituted a miscarriage

of justice because it caused him to receive an enhanced penalty

for the 1995 sentence that he is presently serving.

     Because Guerra is no longer in custody for his 1977

conviction, he cannot challenge it by way of a 28 U.S.C. § 2255

motion.    See Pack v. Yusuff, 218 F.3d 448, 454 n.5 (5th Cir.

2000).    Also, as a general rule, Guerra cannot challenge his

current sentence through a § 2255 motion on the grounds that his

prior conviction was unconstitutionally obtained.     See Daniels v.

United States, 532 U.S. 374, 382 (2001) (denying right to

challenge conviction under Armed Career Criminal Act through a §

2255 motion on grounds that prior convictions were

unconstitutionally obtained).    Daniels did not foreclose any

other channels of collateral review still available to challenge

prior convictions, such as the option of filing a federal coram

nobis petition.    532 U.S. at 382.

     A COA is required for an appeal from a final order in a

habeas corpus proceeding in which the detention complained of

arises out of process issued by a state court or a final order in
                                No.
                                -3-

a proceeding under § 2255.    28 U.S.C. § 2253(c).   Because an

appeal from an order denying coram nobis relief does not fall

within either of these categories, Guerra’s request for a COA is

DENIED AS UNNECESSARY.    See United States v. Dyer, 136 F.3d 417,

429 n.32 (5th Cir. 1998) (distinguishing coram nobis remedy from

habeas corpus).

       The writ of coram nobis will issue only when no other remedy

is available and when sound reason exists for the petitioner’s

failure to seek appropriate earlier relief.    Dyer, 136 F.3d at

422.    Guerra pleaded guilty of misprision, for which he was

sentenced in 1977.    He did not file a direct appeal in either

that case or relative to the judgment of conviction and sentence

he received in 1995.    Guerra does not explain his failure to

challenge his 1977 conviction when such relief may have been

available.    Because no sound reason appears for his failure to

seek appropriate earlier relief, Guerra is not entitled to coram

nobis relief.    The judgment of the district court is AFFIRMED.